DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-6, 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 00/02636)  in view of  Smith et al. (CA 2357984).
As to claim 1, Lee discloses a plush toy having its fabric treated with antibacterial chemical that is transparent and unharmful to the human body (see abstract). The plush toy is treated with antimicrobial agent to maintain semi-permeable activity after washing (see abstract).  Lee discloses the plush toy has a quaternary ammonium chloride coating for antibacterial treatment (see page 3, lines 26-27).
Lee fails to teach the claimed antimicrobial agent or that the toy is resistant to staphylococcus aureus and Klebsiella pneumonia as required by claim 1.
Lee does disclose the use of quaternary ammonium chloride (see page 3, lines 26-27). 
Smith et al. discloses a woven fabric that has an antimicrobial finish to extend the life of the fabric by making it resistant to mold and mildew (see abstract).  Smith et al. states the fabric can be used for stuffed toys (see page 7, line 16). The textile can be formed of polyester fibers (see page 7, lines 18-20). Smith et al. states an antimicrobial finish can be applied using 3-(trimethyoxysilyl)-propyldimetholoctadecyl ammonium chloride (Dow Corning 5700) which is effective in protecting the fabric against bacteria and inhibits the growth of odor causing bacteria (see page 9, lines 7-11) such as Staphylococcus aureus and Pseudomonas aeruginosa (see page 9, lines 13-14). Smith et al. further teaches the fabric is formed of polyester, nylon and or cotton filaments or spun yarns that provide high-strength flexible substrates that can withstand washing (See pages 9-10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Lee to include the antimicrobial coating described by Smith et al. One would have been motivated to do so since both are directed to providing an antimicrobial treatment to a textile that can be used as a plush/stuffed toy and Smith et al. further discloses a specific coating material used for providing antimicrobial properties to a toy to protect from bacterial and inhibits the growth of odor-causing bacteria.  
As  to claims 5, 28 and 32, the antimicrobial agent has a concentration of 3-7% (see page 5, lines 15-20). 
As to claim 6, the toy is an animal (bear see Example 2 and table 4).
As to claim 29, Lee states the antimicrobial agent coating does not affect the color of the toy which means the toy was colored/.dyed at some point to provide the colored toy (see Examples). 
As to claim 30, this limitation is a product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product claimed results in a dried antimicrobial coated plush fabric of a toy. The product described by Lee modified by Smith meets the limitations of having a plush material with dried antimicrobial agent claimed that is resistant to the bacteria therefore meeting the claim limitations. 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 103 as being unpatentable unpatentable over Lee (WO 00/02636)  in view of  Smith et al. (CA 2357984) as applied to claim 1 above in further view of USEPA- Pestisides: Trimethoxysilyl quats document. 
The teachings of Lee and Smith et al. as applied to claim 1 are as stated above. 
Lee modified by Smith disclose using 3-(trimethyoxysilyl)-propyldimetholoctadecyl ammonium chloride (Dow Corning 5700) which is effective in protecting the fabric against bacteria and inhibits the growth of odor causing bacteria (see page 9, lines 7-11) such as Staphylococcus aureus and Pseudomonas aeruginosa (see page 9, lines 13-14) but fails to teach the percent resistant as required by claim 7. 
	USEPA states the Dow Corning 5700 is resistant to Klesbiella pneumoniae with 100% reduction (see page 5) and is resistant to Staphylococcus aureus at 100% (see page 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the antimicrobial coating provided by Lee modified by Smith would have the claimed bacteria resistance as taught by USEPA since the material of Lee in view of Smith is using the same antimicrobial material described by USEPA therefore the properties would transfer to the product. 
As to claim 8, USEPA states the Dow Corning 5700 maintains after at least 10 mashes (see page 5). 
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Cliff et al. (WO2014099923).
As to claim 31, Lee discloses a plush toy having its fabric treated with antibacterial chemical that is transparent and unharmful to the human body (see abstract). The plush toy is treated with antimicrobial agent to maintain semi-permeable activity after washing (see abstract).  Lee discloses the plush toy has a quaternary ammonium chloride coating for antibacterial treatment (see page 3, lines 26-27).
Lee et al. fail to disclose the use of pyrithione zinc as an antimicrobial agent as required by claim 31. However, Cliff states various antimicrobial agents such as quaternary ammonium salts and pyrithione zinc that are capable of providing resistance to bacterial such as Staphylococcus aureus and Klebsiella to fabrics. These materials are therefore alternatives. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy of Lee et al. to include pyrithione zinc as the antimicrobial agent as taught by Cliff et al. . One would have been motivated to do so since both are directed antimicrobial agents capable of resisting bacteria to fabrics and it has been established that the mere substitution of one known element for another with same intended purpose has a prime facie case of obviousness. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715